Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities: Claim 30 recites “… both the complex pseudoscalar and the unit phasor a used as …” which appears to be typographically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 8, 9, 14, and 32, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, claim 3 recites the limitation "the reflector signal". There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, claim 6 recites “the target”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the target” therein is one of “one or more targets” previously recited in claim 1 or if it is separate.
Regarding claim 7, claim 7 recites “a channel”. It is unclear if “a channel” therein is one of “channels” previously recited in claim 1 or if it is separate.
Regarding claim 10, claim 10 recites the limitation "the target state". There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 10 recites “the channel”. It is unclear if “the channel” therein is one of “channels” previously recited in claim 1 or if it is separate.
Regarding claim 11, claim 11 recites “processing” which renders the claim indefinite because it is unclear what this limitation refers to.
Regarding claim 12, claim 12 recites “the Hermitian inverse Cholesky factor” and “the measured or estimated interference covariance”. There are insufficient antecedent basis for these limitations in the claim.
Regarding claim 13, claim 13 recites “the Bayesian parameter update” and “the variance”. There are insufficient antecedent basis for these limitations in the claim.
Regarding claim 14, claim 14 recites “the parameter model”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, claim 15 recites “… so that shape/type interference is possible” which renders the claim indefinite because it is unclear what the scope of “possible” therein encompasses.
Regarding claim 16, claim 16 recites “the progression of shapes or locations”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, claim 17 recites “use is made of machine learning…” which renders the claim indefinite because it is unclear what the phrase “use is made of” therein encompasses. Additionally, claim 17 recites “the gesture determination”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the same “gesture types” as recited in claim 16.
Regarding claim 18, claim 18 recites the limitation “this invention makes use of a higher order singular value decomposition…” which renders the claim indefinite because it is unclear what the phrase “this invention makes use of” therein encompasses.
Regarding claim 19, claim 19 recites “the gesture recognition problem”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, claim 22 recites “the reproducing kernel”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, claim 24 recites the limitation “a higher order singular value decomposition” which was previously recited in claim 18. Additionally, claim 24 recites “the reproducing kernel”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, claim 27 recites “the basis functions”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, claim 28 recites “the phase centers of an array of antennas”. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if “an array of antennas” refers to “a plurality of receiving antennas” previously recited in claim 1 or if it is separate.
Regarding claim 29, claim 29 recites “the output” and “the array”. There are insufficient antecedent basis for these limitations in the claim.
Regarding claim 30, claim 30 recites “the complex pseudoscalar” and “the unit phasor”. There are insufficient antecedent basis for these limitations in the claim.
Regarding claim 31, claim 31 recites “the simpler Laplace equation” and “the basis function” and “the more general Helmholtz equation”. There are insufficient antecedent basis for these limitations in the claim.
Regarding claim 32, claim 32 recites “the noise model” and “the error nuisance parameters”. There are insufficient antecedent basis for these limitations in the claim.
Claims 4, 5, 20, 21, 23, 25, and 26 are also rejected by virtue of their dependence on claim 1.
Allowable Subject Matter
Claims 1 thru 32 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 32, Applicant(s)’ current claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious. As best understood within the context of Applicant(s)’ claimed invention as a whole, the claimed invention does not appear to be disclosed, taught, or otherwise rendered obvious by the prior art. More specifically:
Elwell et al (US 2008/0198072 A1) discloses utilizing multipath signals as additional measurements with a filter or estimator. The filter uses indirect and direct path measurements (or other signals) to build parametric models. The statistical model consists of a state vector, a statistical propagation model, and a statistical measurement model. And the updated estimates of the multipath parameter vector and the error covariance matrix are calculated. However, Elwell does not disclose “comparing received voltages to an analytic of a table driven calibrated channel model without only relying on information from lossy intermediate steps such as time of arrival (“TOA") or angle of arrival (“AOA”) measurements.”
Furthermore, Struckman (US 7,119,739) discloses antennas, a processor, multiple frequencies/ channels, and a method of comparing voltages received by direction finding antenna array to voltages in complex form stored in the calibration table by pattern matching to make accurate direction finding measurements. However, Struckman fails to disclose other limitations of the claimed invention, for example, “mitigating channel model calibration errors … by using a noise model to estimate away error nuisance parameters.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648  
                                                                                                                                                                                                      /TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648